815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George B. SHERMAN, Petitioner-Appellant,v.John B. GLUCH, Respondent-Appellee.
No. 86-1597.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1987.

Before LIVELY, Chief Judge, and JONES and GUY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, petitioner seeks a writ of habeas corpus under 28 U.S.C. Sec. 2241 to review an adverse decision of the United States Parole Commission.  The district judge declined to issue the writ.  This appeal followed.  On appeal petitioner has filed an informal brief and moves for the appointment of appellate counsel.


3
Upon consideration, we affirm for the reasons set forth in the opinion and order on review.  Rule 9(d)(3), Rules of the Sixth Circuit.


4
It is therefore ORDERED that the motion for counsel be denied and that the final order of the district court be affirmed.